            Case 1:21-mj-00144-ZMF Document 3 Filed 01/27/21 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )      CRIMINAL NO. 21-mj-00144
                                             )
                                             )
ANTHONY R. MARIOTTO                          )

            Motion for admission of attorney EDWARD “NED” REAGAN Pro Hac Vice

       Pursuant to Criminal Local Rule 44.1 (c) & (d), Defendant ANTHONY MARIOTTO moves for

the admission and appearance of attorney Edward “Ned” Reagan pro hac vice in the above-

captioned case. This motion is supported by the Declaration of Mr. Reagan , filed herewith. As set

forth in Mr. Reagan’s declaration, he is admitted and an active member in good standing in the

following courts and bars:

   1. The Florida Bar, February 1994;

   2. United States District Court for the Southern District of Florida, July 2000, and

   3. United States Court of Appeals for the Eleventh Circuit, April 2002.

       This motion is supported and signed by Kira Anne West, an active and sponsoring member

of the Bar of this Court.

                                             Respectfully submitted,

                                             KIRA ANNE WEST

                                     By:             /s/
                                             Kira Anne West
                                             DC Bar No. 993523
                                             712 H Street N.E., Unit #509
                                             Washington, D.C. 20002
                                             Phone: 202-236-2042
                                             kiraannewest@gmail.com
          Case 1:21-mj-00144-ZMF Document 3 Filed 01/27/21 Page 2 of 3




                                    CERTIFICATE OF SERVICE

       I hereby certify on the 27th day of January, 2021 a copy of same was electronically filed

using the CM/ECF system and thus delivered to the parties of record and in pursuant to the

rules of the Clerk of Court.

                                                       /S/
                                                    Kira Anne West
              Case 1:21-mj-00144-ZMF Document 3 Filed 01/27/21 Page 3 of 3




                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    )
                                            )
         v.                                 )       CRIMINAL NO. 21-mj-00144(ZMF)
                                            )
                                            )
ANTHONY R. MARIOTTO                         )


                                            ORDER


  Pending before the Court is the motion of defendant Anthony R. Mariotto seeking admission of

his attorney, Edward “Ned” Reagan for admission to this Court pro hac vice with support from

attorney Kira Anne West, a member in good standing in this Court. Upon consideration of the

motion, finding it meritorious, the Court grants attorney Reagan’s pro hac vice admission to this

Court.


  SO ORDERED this ________ day of January, 2021.

                                                           _________________________
                                                           Zia M. Faruqui
                                                           United States Magistrate Judge




                                                3
